DETAILED ACTION
This Office Action is responsive to the proposed After Final (AF) amendment filed on 01/15/2021.
Status of the claims:
Claims 1-25, 29, 37 and 44 are cancelled.
Claims 26-28, 30-36, 38-43 and 45-46 are previously presented and rejected.
Claims 26-28, 30-36, 38-43 and 45-46 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Receipt is acknowledged of the Applicant’s request for entry of the Amendment dated 01/15/2021. By this amendment: Claims 26, 30, 33, 34, 38, 40, 41, 42, and 45 have been amended, 26, 37 and 44 have been cancelled.

Response to claims Rejection under 35 U.S.C. § 103
The proposed After Final (AF) amendment filed Jan. 15, 2021 have been fully considered by the Examiner. The Examiner has determined the proposed AF amendment, specifically the amendment to independent claims 26, 34 and 42 is the result of prior art reference and thus narrows the scope of the claim. Further, the amendment, specifically, to said independent claims which have been amended to incorporate subject matter of allowable dependent claims 29, 37 and 44, respectively, have been fully considered. In view of the Applicant’s claims amendments and full consideration of the Applicants Remarks made in the Response After Final Action, dated 01/15/2021, the rejection of the pending 26-28, 30-36, 38-43 and 45-46 claims under 35 U.S.C. § 103 made in the Office action dated 11/27/2020 has been withdrawn. 


Allowable Subject Matter
Pending claims 26-28, 30-36, 38-43 and 45-46 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of in view of the Applicant’s claims amendment that is used to overcome all the pending claims rejection under the 35 U.S.C. § 103, and full consideration of the Applicants Remarks made in the Response After Final Action, the claimed subject matter in pending claims 26-28, 30-36, 38-43 and 45-46 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 26, 37 and 44 and their dependents.  

Regarding Claim 26
(Currently Amended) 26. (Currently Amended) A method configured to clip a signal according to a clipping boundary, wherein the signal comprises an I component comprising a series of I values and a Q component comprising a series of Q values, wherein each I value and Q value pair defines Cartesian coordinates of a data point being transmitted on the real and imaginary axes of the complex plane, respectively, the method comprising: receiving an I value and a Q value; determining a magnitude of the I value; determining a magnitude of the Q value; and determining a clipping error as a distance between a first point defined by the magnitude of the I value and the magnitude of the Q value and a nearest point on the clipping boundary to the first point;  combining the clipping error with the I value to generate a clipped I value; combining the clipping error with the Q value to generate a clipped Q value; and providing the clipped I value and the clipped Q value to a radio frequency digital-to-analog converter (RFDAC) in a transmit chain.

Regarding Claim 34
 (Currently Amended) A peak-to-average power ratio (PAPR) reduction circuitry configured to clip a signal according to a clipping boundary, wherein the signal comprises an I component comprising a series of I values and a Q component comprising a series of Q values, wherein each I value and Q value pair defines Cartesian coordinates of a data point being transmitted on the real and imaginary axes of the complex plane, respectively, the PAPR reduction circuitry comprising: clipping circuitry configured to: receive an I value and a Q value;  determine a magnitude of the I value; determine a magnitude of the Q value; and determine a clipping error as a distance between a first point defined by the magnitude of the I value and the magnitude of the Q value and a nearest point on the clipping boundary to the first point; and  combination circuitry configured to: combine the clipping error with the I value to generate a clipped I value; combine the clipping error with the Q value to generate a clipped Q value; and provide the clipped I value and the clipped Q value to a radio frequency digital-to-analog converter (RFDAC) in a transmit chain.

Regarding Claim 42
(Currently Amended) A transmitter, comprising: a peak-to-average power ratio (PAPR) reduction circuitry configured to: receive an I value and a Q value, wherein the I value and Q value define Cartesian coordinates of a data point being transmitted on the real and imaginary axes of the complex plane, respectively; determine a magnitude of the I value; determine a magnitude of the Q value; determine a clipping error as a distance between a first point defined by the magnitude of the I value and the magnitude of the Q value and a nearest point on a clipping boundary to the first point combine the clipping error with the I value to generate a clipped I value; and combine the clipping error with the Q value to generate a clipped Q value; and a radio frequency digital-to-analog converter (RFDAC) configured to: receive the clipped I value and the clipped Q value; and generate an analog transmit signal based on the clipped I value and the clipped Q value.

Regarding Claims 27-28, 30-33, 35-36, 38-41, 43 and 45-46
Claims 27-28, 30-33, 35-36, 38-41, 43 and 45-46 are dependent claims having claims 26, 34 and 42, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are  Numakunai (EP1758330) and  Deng et al. ("9.5 A dual-band digital-WiFi 802.11 a/b/g/n transmitter SoC with digital I/Q combining and diamond profile mapping for compact die area and improved efficiency in 40nm CMOS", IEEE, Jan. 2016, Pages 172-174”. These prior arts are considered pertinent because, they are related specifically to peak-to-average power ratio reduction for in-phase and Quadrature transmitters. With regard to the Applicant’s invention, the applied prior, for example, Numakunai teaches a method, a peak-to-average power ratio (PAPR) reduction circuitry and a transmitter (e.g. Figs. 1-2, 7 and Abstract of Numakunai), configured to clip a signal according to a clipping boundary, wherein the signal comprises an I component comprising a series of I values and a Q component comprising a series of Q values, wherein each I value and Q value pair defines Cartesian coordinates of a data point being transmitted on the real and imaginary axes of the complex plane, respectively (e.g. Figs 1-2, 7), the method, PAPR reduction circuitry, and  transmitter comprising: a clipping circuitry, a peak-to-average power ratio (PAPR) reduction circuitry ( e.g. Figs. 1-2) configured to: receive an I value and a Q value (e.g. Figs. 1-2, Para [0020]); determine a clipping error between the I value and the Q value and the clipping boundary (e.g. Figs. 3-4, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2632
2/15/2021